--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

(Amended and Restated)


THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (“Agreement”) is made and entered
into as of March 1, 2008, by and between LUFKIN INDUSTRIES, INC., a Texas
corporation (the “Company”) and John F. Glick of Lufkin, Texas (the
“Executive”).


WHEREAS, the Company currently employs the Executive as President and Chief
Executive Officer of the Company; and


WHEREAS, the board of directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to provide
certain terms and conditions of the Executive’s employment upon the occurrence
of a “Change in Control”, as defined below; and


WHEREAS, the Company and Executive (each a “Party” and collectively, the
“Parties”) now wish to amend and restate the original severance agreement from
its effective date in order to bring the terms of the arrangement into
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) within the transition period ending December 31, 2008; and


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other consideration mutually acknowledged, the Company and the
Executive (the “Parties”) agree as follows:


1.              Term.


The term of this Agreement (the “Term”) shall commence on the date first set
forth above (the “Start Date”), and shall continue through December 31, 2011;
provided, however, that on December 31, 2009 and on each succeeding December 31,
the Term shall automatically extend for one calendar year, unless either party
gives written notice to the contrary at least sixty (60) days prior to the date
the Agreement would otherwise be extended. Notwithstanding the above, if the
Executive’s employment terminates for any reason prior to a Change in Control
then, except as provided in Section 2(c), this Agreement shall terminate.


2.              Employment.


(a)            If, during the Term, a Change in Control occurs while the
Executive is employed by the Company, the Company shall continue to employ the
Executive, and the Executive shall remain in employment with the Company,
subject to this Agreement, for the period commencing on the Effective Date (as
defined below) and ending on the earlier of (A) the second anniversary of such
date, or (B) the first day of the month coinciding with or next following the
Executive’s “normal retirement age” under the U.S. Social Security Act, as
amended from time to time (the “Protection Period”).


(b)            For purposes of this Agreement, the Effective Date shall be the
date on which occurs the earliest of the following events, each of which is
hereinafter referred to as a “Change in Control”:

 
1

--------------------------------------------------------------------------------

 

(i)             any “person,” as such term is used in Section 13(d) and 14(d) of
the Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an executive benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company) together with its
“Affiliates” and “Associates”, as such term is defined in Rule 12b-2 of the
Exchange Act, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the Company’s common stock or of the combined voting
power of the Company’s then outstanding securities entitled to vote generally in
the election of directors;


(ii)            during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect a transaction described in clause (i), (iii) or (iv) of
this definition) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;


(iii)           the shareholders of the Company approve a merger or
consolidation of the Company with any other company other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 65% of the combined voting power of the voting
securities of the Company (or such surviving entity) outstanding immediately
after such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires more than 25% of the combined voting
power of the Company’s then outstanding securities; or


(iv)           the shareholders of the Company adopt a plan of complete
liquidation of the Company or approve an agreement for the sale, exchange or
disposition by the Company of “all or a significant portion of the Company’s
assets,” which for this purpose shall mean a sale or other disposition
transaction or series of related transactions involving assets of the Company or
any subsidiary (including the stock of any subsidiary) in which the value of the
assets or stock being sold or otherwise disposed of (as measured by the purchase
price being paid therefor or by such other method as the Board determines is
appropriate in a case where there is no readily ascertainable purchase price)
constitutes more than 35% of the fair market value of the Company (as
hereinafter defined).  For purposes of the preceding sentence, the “fair market
value of the Company” shall be the aggregate market value of the outstanding
shares of common stock of the Company (on a fully diluted basis) plus the
aggregate market value of the Company’s other outstanding equity
securities.  The aggregate market value of the shares of common stock of the
Company shall be determined by multiplying the number of shares of the Company’s
common stock (on a fully diluted basis) outstanding on the date of the execution
and delivery of a definitive agreement with respect to the transaction or series
of related transactions (the “Transaction Date”) by the market value per share
immediately preceding the Transaction Date or by such other method as the Board
shall reasonably determine is appropriate.  The aggregate market value of any
other equity securities of the Company shall be determined in a manner similar
to that prescribed in the immediately preceding sentence for determining the
aggregate market value of the shares of common stock of the Company or by such
other method as the Board shall reasonably determine is appropriate.

 
2

--------------------------------------------------------------------------------

 

(c)            If within one year prior to the date on which a Change in Control
occurs, the Executive’s employment with the Company is terminated by the Company
other than for Cause or by the Executive in a way which if occurring after a
Change in Control would constitute Good Reason (as defined in Section 4.4(b) of
this Agreement), and it is reasonably demonstrated that such termination or
effect (1) was at the request of a third party who had taken steps reasonably
calculated to effect a Change in Control or (2) otherwise arose in connection
with or anticipation of a Change in Control, then both the Change in Control and
the Effective Date shall be deemed to have occurred on the date immediately
prior to such termination of employment and the Executive’s rights shall be as
determined under Section 4.4 below on such basis.


3.              Terms of Employment.


(a)            Position and Duties.


(i)             During the Protection Period, (A) the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities shall be at least commensurate in all material
respects with the most significant of those held, exercised and assigned at any
time during the 90-day period immediately preceding the Effective Date and (B)
the Executive’s services shall be performed at the location where the Executive
was employed immediately preceding the Effective Date, or any office or location
less than thirty-five (35) miles from such location.


(ii)            During the Protection Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Protection Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an executive of the Company in accordance with
this Agreement.  It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto), subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 
3

--------------------------------------------------------------------------------

 

(b)            Compensation.


(i)             Base Salary.  During the Protection Period, the Executive shall
receive a base salary (“Base Salary”) at a monthly rate (payable not less
frequently than monthly) at least equal to the highest monthly base salary paid
or payable to the Executive by the Company during the thirty-six month period
immediately preceding the month in which the Effective Date occurs.  During the
Protection Period, the Base Salary shall be reviewed at least annually and shall
be increased at any time and from time to time as shall be substantially
consistent with increases in base salary awarded in the ordinary course of
business to other key executives of the Company and its subsidiaries.  Any
increase in Base Salary shall not serve to limit or reduce any other obligation
to the Executive under this Agreement.  Base Salary shall not be reduced after
any such increase.


(ii)            Annual Bonus.  In addition to Base Salary, the Executive shall
be awarded, for each fiscal year during the Protection Period, an annual bonus
(an “Annual Bonus”) in cash at least equal to the highest bonus payable to the
Executive from the Company and its subsidiaries in respect of the three fiscal
years immediately preceding the fiscal year in which the Effective Date
occurs.  The Annual Bonus for each fiscal year during the Protection Period
shall be paid in the form of a lump sum cash payment on the last day of the
fiscal year to which the Annual Bonus relates; provided, however, if calculation
of the amount of the Annual Bonus by the last day of the fiscal year is not
administratively practicable due to events beyond the control of the Company,
such Annual Bonus shall be paid during the first taxable year of the Executive
in which calculation is administratively practicable.


(iii)           Incentive, Savings and Retirement Plans.  In addition to Base
Salary and Annual Bonus payable as hereinafter provided, the Executive shall be
entitled to participate during the Protection Period in all incentive, savings
and retirement plans, practices, policies and programs applicable to other key
executives of the Company and its subsidiaries, and in each case, providing
benefits which are the economic equivalent to those currently in effect or as
subsequently amended.  Such plans, practices, policies and programs, in the
aggregate, shall provide the Executive with compensation, benefits and reward
opportunities at least as favorable as the most favorable of such compensation,
benefits and reward opportunities provided by the Company for the Executive
under such plans, practices, policies and programs as in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as provided at any time thereafter with respect to
other key executives of the Company and its subsidiaries.


(iv)           Welfare Benefit Plans.  During the Protection Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its subsidiaries,
at least as favorable as the most favorable of such plans, practices, policies
and programs in effect at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive and/or the
Executive’s family, as in effect at any time thereafter with respect to other
key executives of the Company and its subsidiaries.

 
4

--------------------------------------------------------------------------------

 

(v)            Expenses.  During the Protection Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its subsidiaries in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect at any time thereafter with respect to other key
executives of the Company and its subsidiaries.


(vi)           Fringe Benefits.  During the Protection Period, the Executive
shall be entitled to fringe benefits in accordance with the most favorable
plans, practices, programs and policies of the Company and its subsidiaries in
effect at any time during the 90-day period immediately preceding the Effective
Date or, if more favorable to the Executive, as in effect at any time thereafter
with respect to other key executives of the Company and its subsidiaries.


(vii)          Office and Support Staff.  During the Protection Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company and its subsidiaries at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided at any time thereafter with respect to other key executives of the
Company and its subsidiaries.


(viii)         Vacation.  During the Protection Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its subsidiaries as in effect at any
time during the 90-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect at any time thereafter with
respect to other key executives of the Company and its subsidiaries.


4.              Termination of Employment.


The Executive’s employment is subject to termination during the Protection
Period only as provided in this Section 4.  The provisions of this Section 4 are
subject to, among others, the provisions of Section 22 of this Agreement.


4.1            Death or Disability.


(a)            In General.  If the Executive’s employment is terminated due to
his death or total disability, as determined under the Company’s applicable
long-term disability plan, this Agreement shall terminate without further
obligation under this Agreement to the Executive or, in the case of the
Executive’s death, to the Executive’s legal representatives, other than those
obligations accrued or earned and vested (if applicable) by the Executive as of
the date of termination of employment (the “Termination Date”), including, for
this purpose the Executive’s (i) Accrued Base Salary, (ii) Accrued Annual Bonus,
(iii) Accrued Vacation Pay, and (iv) Other Vested Benefits (all of which terms
are defined below) (collectively, “Accrued Obligations”).  All such Accrued
Obligations, excluding Other Vested Benefits, shall be paid to the Executive or,
in the event of the Executive’s death, to the Executive’s estate or beneficiary,
as applicable, in a lump sum in cash within thirty (30) days of the Termination
Date.  All Other Vested Benefits shall be paid in accordance with the terms of
the plan or arrangement defining Executive’s rights therein without any change
or modification by this Agreement.  Anything in this Agreement to the contrary
notwithstanding, the Executive, or the Executive’s family as appropriate, shall
be entitled to receive welfare and other benefits (in addition to the Accrued
Obligations) at least equal to the most favorable benefits provided by the
Company and any of its subsidiaries under all plans, programs, practices and
policies relating to disability or family death benefits, as applicable, if any,
in accordance with the most favorable plans, programs, practices and policies of
the Company and its subsidiaries in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family, as in effect on the date of the Executive’s
disability or death with respect to other key executives of the Company and its
subsidiaries and their families.

 
5

--------------------------------------------------------------------------------

 

(b)            Certain Terms.  For purposes of this Agreement:


(i)             “Accrued Base Salary” means the Executive’s accrued and unpaid
Base Salary through the Termination Date determined at the Highest Base Salary
Rate.


(ii)            “Accrued Annual Bonus” means the product of (A) the Annual
Bonus, if any, paid to the Executive for the last full fiscal year preceding the
Termination Date, and (B) a fraction, the numerator of which is the number of
days in the current fiscal year through the Termination Date, and the
denominator of which is 365.


(iii)           “Accrued Vacation Pay” means an amount equal to the value of the
Executive’s accrued and unused paid vacation leave through the Termination Date
determined at the Highest Base Salary Rate.


(iv)           “Highest Base Salary Rate” means the highest annual rate of Base
Salary in effect at any time during the period beginning 90 days prior to the
Effective Date and ending with the Termination Date.


(v)            “Other Vested Benefits” means Executive’s accrued and vested
rights to any nonqualified deferred compensation (including all interest and
earnings, as applicable) previously unpaid.


4.2            Termination by the Company for Cause.


If the Company terminates the Executive’s employment for Cause (as defined
below), the Executive shall be entitled under this Agreement only to payment of
his Accrued Base Salary, which amount shall be paid in a lump sum in cash within
thirty (30) days of the Termination Date.  Any other benefits to which Executive
and/or his dependents or beneficiaries are entitled shall be determined in
accordance with the plans, programs, practices and policies of the Company and
applicable law.


For purposes of this Agreement, the term “Cause” shall mean:


(i)             an act or acts of personal dishonesty taken by the Executive and
intended to result in substantial personal enrichment of the Executive at the
expense of the Company;

 
6

--------------------------------------------------------------------------------

 

(ii)            repeated violations by the Executive of the Executive’s
obligations under Section 3 of this Agreement which are demonstrably willful and
deliberate on the Executive’s part and which are not remedied in a reasonable
period of time after receipt of written notice from the Company; or


(iii)           the conviction of the Executive of, or plea of nolo contendere
by the Executive to, a felony.


The Executive must be notified in writing of any termination of his employment
for Cause, which writing shall set forth in reasonable detail the facts and
circumstances relied upon therefor.  The Executive will then have the right,
within ten days of receipt of such notice, to file a written request for
review.  In such case, the Executive will be given the opportunity to be heard,
personally or by counsel, by the members of the Board who are not then
executives of the Company (the “Independent Directors”) and a majority of the
Independent Directors must thereafter confirm that such termination is for
Cause.  If the Independent Directors do not provide such confirmation, the
termination shall be treated as a termination by the Company without Cause.


4.3            Termination by the Executive.


The Executive may terminate his employment at any time, in which case, except as
otherwise provided in Sections 4.4 and 4.5 below, the Executive shall be
entitled only to his Accrued Obligations as of the Termination Date.  The
Accrued Obligations, excluding Other Vested Benefits, shall be paid to the
Executive in a lump sum in cash within thirty (30) days of the Termination
Date.  All Other Vested Benefits shall be paid in accordance with the terms of
the plan or arrangement defining Executive’s rights therein without any change
or modification by this Agreement.  Any other benefits to which Executive and/or
his dependents or beneficiaries are entitled shall be determined in accordance
with the plans, programs, practices and policies of the Company and applicable
law.


4.4            Termination of the Executive for Good Reason; Termination by the
Company without Cause.


(a)            In General.  In the event the Executive’s employment is
terminated during the Protection Period (i) by the Executive for Good Reason (as
defined below), or (ii) by the Company without Cause, then:


(i)             the Company shall pay to the Executive in a lump sum in cash
within thirty (30) days after the Termination Date the aggregate of the
following amounts:


A.            the Executive’s Accrued Base Salary;


B.             the product of (x) the Annual Bonus paid to the Executive for the
last full fiscal year (if any) ending during the Protection Period or, if
higher, the Annual Bonus paid to the Executive for the last full fiscal year
prior to the Effective Date (as applicable, the “Recent Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Termination Date and the denominator of which is 365; and

 
7

--------------------------------------------------------------------------------

 

C.             the product of (x) 3.00 and (y) the sum of (i) the Highest Base
Salary and (ii) the Recent Bonus;


(ii)            Other Vested Benefits, if any, shall be paid in accordance with
the terms of the plan or arrangement defining Executive’s rights therein without
any change or modification by this Agreement.  Any other benefits to which
Executive and/or his dependents or beneficiaries are entitled shall be
determined in accordance with the plans, programs, practices and policies of the
Company and applicable law;


(iii)           the Company shall pay to the Executive in cash within thirty
(30) days after the Termination Date a lump sum retirement benefit equal to the
difference between (a) the actuarial equivalent of the benefit the Executive
would receive under all retirement plans if he remained employed by the Company
at the compensation level provided for in Section 3 of this Agreement (and
continued to vest in such benefits) for the remainder of the Protection Period,
and (b) the actuarial equivalent of his benefit, if any, actually accrued and
vested under the Company’s plans; and


(iv)           for the remainder of the Protection Period, or such longer period
as any plan, program, practice or policy may provide, the Company shall continue
benefits to the Executive and/or the Executive’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies as described in Section 3 of this Agreement if the
Executive’s employment had not been terminated, including health insurance and
life insurance, in accordance with the most favorable plans, practices, programs
or policies of the Company and its subsidiaries during the 90-day period
immediately preceding the Effective Date, or, if more favorable to the
Executive, as in effect at any time thereafter with respect to other key
executives of the Company and its subsidiaries and their families.  For purposes
of eligibility for retiree benefits pursuant to such plans, practices, programs
and policies, the Executive shall be considered to have remained employed until
the end of the Protection Period, to have retired on the last day of such period
and to have satisfied all conditions for eligibility for all such retiree
benefits.


(b)            Good Reason.  For purposes of this Agreement, Good Reason means
any one of the following shall have occurred and not been corrected within ten
(10) days following written notice to the Company:


(i)             the Executive reports to someone other than the Board of
Directors of the Company;


(ii)            the assignment to the Executive of any duties inconsistent in
any respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3 of this Agreement, or any other action by the Company or any
affiliate which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 
8

--------------------------------------------------------------------------------

 

(iii)           any failure by the Company to comply with any of the provisions
of Section 3 of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;


(iv)           the Company’s requiring the Executive to be based at any office
or location other than that described in Section 3 hereof, except for travel
reasonably required in the performance of the Executive’s responsibilities;


(v)            any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or


(vi)           any failure by the Company to comply with and satisfy Section
10(c) of this Agreement.


For purposes of this Section 4.4(b), any good faith determination of “Good
Reason” made by the Executive shall be final and binding upon the Parties.


(c)            Termination Under Section 2(c).  If this Section 4.4 applies to a
termination of the Executive’s employment by virtue of the provisions of Section
2(c), the lump sum amounts described in Section 4.4(a)(i) and (iii) shall not be
paid at the times prescribed above, but instead shall be paid as follows:


(i)             If the Change in Control that invokes Sections 2(c) and 4.4
constitutes a “change in control event” within the meaning of Treas. Reg.
§1.409A-1(i)(5), the lump sum amounts described in Section 4.4(a)(i) and (iii)
shall be paid at the time of such Change in Control, subject to Section 22.


(ii)            In all other cases, the lump sum amounts described in Section
4.4(a)(i) and (iii) shall be paid during the 30-day period beginning on the
first anniversary of the Termination Date.


4.5            Termination by the Executive Following the First Anniversary of
the Protection Period.


In the event that the Executive remains in the employ of the Company on the
first day of the month coinciding with or next following the first anniversary
of the Effective Date (the “Anniversary Date”), then the Executive may elect the
provisions of this Section 4.5 by delivering a notice of termination within the
period commencing on the Anniversary Date and ending thirty (30) days after the
Anniversary Date (the “Window Period”), resigning as a director if applicable,
and officer, and terminating his employment.  If the Company receives such
notice of termination from the Executive within the Window Period, then the
Executive shall be entitled to the same compensation, benefits and other
remuneration as described in Section 4.4 applicable to a termination by the
Company without Cause.

 
9

--------------------------------------------------------------------------------

 

5.              Confidential Information.


The Executive shall not, at any time, except in good faith in the performance of
his duties for the Company, divulge any trade secrets or other proprietary or
confidential information concerning the accounts, business or affairs of the
Company, which shall have been obtained by the Executive during the Executive’s
employment by the Company and which shall not be or become public knowledge
other than by acts of the Executive in violation of this Agreement (except such
information as is required by law or legal process to be divulged, in which case
he shall give the Company prompt notice of such required disclosure and use his
reasonable best efforts, in cooperation with the Company, to defend against any
such required disclosure).  However, in no event shall an asserted violation of
the provisions of this Section 5 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.


6.              Indemnification.


6.1            If at any time the Executive is a party or is threatened to be
made a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of the fact
that he is or was a director, officer, employee or agent of the Company, or is
or was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, the Company shall indemnify the Executive and
hold him harmless against reasonable expenses (including attorneys’ fees),
judgments, fines, penalties, amounts paid in settlement and other liabilities
actually and reasonably incurred by him in connection with such action, suit or
proceeding to the full extent permitted by law.


6.2            Expenses (including attorneys’ fees) incurred by the Executive in
appearing at, participating in, or defending any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, shall be paid by the Company at reasonable intervals in advance
of the final disposition of such action, suit or proceeding upon receipt of an
undertaking by the Executive to repay such amounts if it shall ultimately be
determined that he is not entitled to be indemnified.


6.3            All claims for indemnification under this Agreement shall be
asserted and resolved as follows:


(i)             The Executive (a) shall promptly notify the Company of any
third-party claim or claims asserted against him (“Third Party Claim”) that
could give rise to a right of indemnification under this Agreement and (b) shall
transmit to the Company a written notice (“Claim Notice”) describing in
reasonable detail the nature of the Third Party Claim, a copy of all papers
served with respect to such claim (if any), and the basis of his request for
indemnification under this Agreement.


(ii)            Within thirty (30) days after receipt of any Claim Notice
(“Election Period”), the Company shall notify the Executive (a) whether the
Company disputes its potential liability to the Executive under this Section 6
with respect to such Third Party Claim and (b) whether the Company desires, at
its sole cost and expense, to defend the Executive against such Third Party
Claim by any appropriate proceedings, which proceedings shall be prosecuted
diligently by the Company to a final conclusion or settled at the discretion of
the Company in accordance with this subsection 6.3(ii).  The Company shall have
full control of such defense and proceedings, including any compromise or
settlement thereof.  The Executive is hereby authorized, at the Company’s sole
cost and expense (but only if he is actually entitled to indemnification
hereunder or if the Company assumes the defense with respect to the Third Party
claim), to file, during the Election Period, any motion, answer or other
pleadings which he shall deem necessary or appropriate to protect his interests
or those of the Company and not prejudicial to the Company.  If requested by the
Company, the Executive agrees, at the Company’s sole cost and expense, to
cooperate with the Company and its counsel in contesting any Third Party Claim
that the Company elects to contest, including without limitation, through the
making of any related counterclaim against the person asserting the Third Party
Claim or any cross-complaint against any person.  The Executive may participate
in, but not control, any defense or settlement of any Third Party Claim
controlled by the Company pursuant to this Section 6.3 and the Company shall
bear his costs and expenses with respect to such participation.

 
10

--------------------------------------------------------------------------------

 

(iii)           If the Company fails to notify the Executive within the Election
Period that the Company elects to defend the Executive pursuant to subsection
6.3(ii), or if the Company elects to defend the Executive pursuant to subsection
6.3(ii) but fails to diligently and promptly prosecute or settle the Third Party
Claim, then the Executive shall have the right to defend, at the sole cost and
expense of the Company, the Third Party Claim.  The Executive shall have full
control of such defense and proceedings; provided, however, that the Executive
may not enter into, without the Company’s consent, which shall not be
unreasonably withheld, any compromise or settlement of such Third Party Claim.
Notwithstanding the foregoing, if the Company has delivered a written notice to
the Executive to the effect that the Company disputes its potential liability to
the Executive under this Section 6, and if such dispute is resolved in favor of
the Company by final, nonappealable order of a court of competent jurisdiction,
the Company shall not be required to bear the costs and expenses of the
Executive’s defense pursuant to this Section 6 or of the Company’s participation
therein at the Executive’s request, and the Executive shall reimburse the
Company promptly in full for all costs and expenses of such litigation.  The
Company may participate in, but not control, any defense or settlement
controlled by the Executive pursuant to this Section 6.3(iii), and the Company
shall bear its own costs and expenses with respect to such participation.


(iv)           The indemnification provided by this Section 6 shall apply
whether or not the negligence of a party is alleged or proved.


6.4            To the extent that the Company’s obligations under this Section 6
fail to qualify under the exception from deferred compensation under Treas. Reg.
§1.409A-1(b)(10), then those obligations failing to so qualify shall instead
become the obligations to reimburse the Executive for the costs, expenses and
other amounts described in this Section 6 and/or incurred by Executive, subject
to the limitations and requirements of Section 22(iii) of this Agreement.

 
11

--------------------------------------------------------------------------------

 

7.              Non-exclusivity of Rights.


Nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plans, programs,
policies or practices provided by the Company or any of its subsidiaries and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any stock option or other
agreements with the Company or any of its subsidiaries.  Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan, policy, practice or program of the Company or any of its subsidiaries
at or subsequent to the Termination Date shall be payable in accordance with
such plan, policy, practice or program.


8.              Full Settlement.


The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement.  The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof, plus in
each case interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code.


9.              Certain Additional Payments by the Company.


9.1            If any payments or benefits received or to be received by
Executive (whether pursuant to the terms of this Agreement or any other plan or
agreement with the Company, any person whose actions results in a Change in
Control or any person affiliated with the Company or such Person) (such payments
or benefits, excluding the Gross-Up Payment, the “Total Payments”) are
determined to result in the imposition of excise tax under section 4999 of the
Code or any similar excise tax under the Code or under state or local statute
(the “Excise Tax”), the Company shall pay Executive an additional amount (such
amount in the aggregate, the “Gross-Up Amount,” and each payment thereof, or all
such payments together, the “Gross-Up Payment”) intended to compensate or
reimburse Executive for the Excise Tax resulting from the Total Payments and for
the federal, state and local income tax, employment tax and Excise Tax on the
Gross-Up Payment.  The purpose of this subsection 9.1 is to place Executive in
the same economic position Executive would have been in had the Total Payments
not been subject to the Excise Tax.  For theses purposes:


(i)             the Total Payments, which will consist of those amounts as
constituting “parachute payments” (within the meaning of section 280G(b)(2) of
the Code after giving effect to Section 280G(b)(4)(A));

 
12

--------------------------------------------------------------------------------

 

(ii)            the value of any non-cash benefits or any deferred payment or
benefit to be taken into account in determining the Total Payments;


(iii)           the amount of the Total Payments to be treated as “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code, all
reductions thereof for amounts representing “reasonable compensation for
personal services” (within the meaning of Section 280G(b)(4) of the Code) in
excess of the “base amount” (within the meaning of Section 280G(b)(3) of the
Code) allocable to such “reasonable compensation for personal services” and all
reductions by or for all such other amounts as are not subject to the Excise
Tax;


(iv)           the amount of the Excise Tax; and


(v)            the Gross-Up Amount and each Gross-Up Payment with respect
thereto (which in the aggregate, shall equal the Gross-Up Amount),


shall be determined by the accounting firm which was the Company’s independent
auditor immediately prior to the Change in Control (the “Auditor”) which
determinations shall be subject to approval by written legal opinion (which may
be subject to and reflect assumptions, exceptions and standards of certainly
normal and reasonable for legal opinions of this type) of tax counsel (the “Tax
Counsel”) selected by the Auditor and approved by the Executive as acceptable,
which approval of Tax Counsel by the Executive shall be timely and not
unreasonably withheld.


9.2            A Gross-Up Payment shall be paid by the Company to the Executive
(or for the Executive, if and to the extent the Gross-Up Payment is determined
to be subject to tax withholding), by no later than the earlier of (i) each date
as of which Excise Tax under Section 4999 of the Code is paid or is payable,
whichever comes first; and (ii) each date as of which any portion of the Total
Payments resulting in the Excise Tax are paid or otherwise provided (excluding
dates, but not the amounts of, Total Payments paid or provided other than on, as
of or properly with respect to, an event or time that constitutes a permissible
payment event under Treas. Reg. §1.409A-3) so as to then become properly
includable in Executive’s gross income for federal income tax purposes;
provided, however, that notwithstanding any contrary provision hereof (other
than Section 22, if applicable), if and to the extent that any amount owed
hereunder by the Company to the Executive constitutes a “reimbursement of
expenses” within the meaning of Treas. Reg. §1.409A-3(i)(1)(iv) or a “tax
gross-up payment” within the meaning of Treas. Reg. §1.409A-3(i)(1)(v), such
amounts shall be paid by no later than the end of the Executive’s taxable year
following the taxable year in which the amount being reimbursed was paid.


9.3            As a result of the uncertainty in the application of Section 4999
of the Code, it is possible that the Gross-Up Amount and the aggregate of all
Gross-Up Payments made as of any point in time as determined by the Auditor to
be due to (or on behalf of) the Executive will be lower than the Gross-Up Amount
actually due (“Underpayment”).  In the event that the Executive thereafter is
required to make a payment of any additional Excise Tax, the Auditor shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be paid by the Company to or for the benefit of the Executive
as an additional Gross-Up Payment, which shall be paid to or for the Executive
(as applicable) on the date the Excise Tax is paid or payable by the Executive
(whichever comes first), or as soon thereafter as the calculation of the amount
of such additional Gross-Up Payment shall be administratively practicable, but
in all events, no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the related taxes are remitted
to the taxing authority.

 
13

--------------------------------------------------------------------------------

 

9.4            In the event that the Excise Tax is finally determined to be less
than the amount taken into account hereunder in calculating the Gross-Up Amount
and the Gross-Up Payments paid, the Executive shall repay to the Company, within
ten (10) business days following the time that the amount of such reduction in
the Excise Tax is finally determined, the portion of the Gross-Up Payment
attributable to such reduction (plus that portion of the Gross-Up Payment
attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment benefit being repaid by the
Executive, to the extent that such repayment results in a reduction in the
Excise Tax and a dollar-for-dollar reduction in the Executive’s taxable income
and wages for purposes of federal, state and local income and employment taxes),
plus interest on the amount of such repayment at 120 percent of the rate
provided in Section 1274(b)(2)(B) of the Code.  In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder in calculating
the Gross-Up Payment (including by reason of any payment, the existence or
amount of, which cannot be determined at the time of the payment of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions payable by the Executive
with respect to such excess) within five (5) business days following the time
that the amount of such excess is finally determined, but no later than the end
of the calendar year following the calendar year in which the taxes related to
the additional Gross-Up Payment and other amounts are remitted.


9.5            If the Executive duly reports Total Payments for purposes of the
Excise Tax in a proper and timely manner in accordance with the information, if
any, as reported to the Executive by the Company on IRS Form W-2, and timely
pays the resulting Excise Tax, if any, and incurs any penalty and/or interest
attributable to any inaccuracy or delinquency in the Company’s reporting to the
Executive of the Total Payments for Excise Tax purposes, the Company shall
reimburse the Executive for all such penalty and interest on the date(s) such
amounts are paid by the Executive, or within 10 days thereafter.  In addition,
at the time of each such reimbursement of penalty and interest, the Company
shall simultaneously pay the Executive a “tax gross-up payment” within the
meaning of Treas. Reg. §1.409A-3(i)(1)(v) to reimburse or compensate the
Executive for all of the federal, state and local income tax, employment tax and
Excise Tax on the reimbursement and on the tax gross-up payment itself.  The
amount of such tax-gross up payment shall be determined in the same manner as
prescribed above for the determination of the Gross-Up Amount and the Gross-Up
Payments on Excise Tax.


9.6            Executive and the Company shall each reasonably cooperate with
the other relative to any administrative or judicial proceedings concerning the
existence or amount of liability for the Excise Tax.

 
14

--------------------------------------------------------------------------------

 

10.            Successors.


(a)            This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.


(b)            This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.


(c)            The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


11.            Withholding.


Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Executive, his spouse, his estate or beneficiaries,
shall be subject to withholding of such amounts relating to taxes as the Company
may reasonably determine it should withhold pursuant to any applicable law or
regulation.  In lieu of withholding such amounts in whole or in part, the
Company may, in its sole discretion, accept other provisions for payment of
taxes as required by law, provided it is satisfied that all requirements of law
affecting its responsibilities to withhold such taxes have been satisfied.


12.            Effect of Severance Agreement.


This Agreement contains the entire agreement between the Parties concerning the
rights and obligations of the Executive upon a Change in Control and supersedes
all prior agreements, understandings, discussions, negotiations, and
undertakings, whether written or oral, between the Parties with respect thereto.


13.            Amendments and Waivers.


This Agreement may not be modified or amended except by a writing signed by both
Parties.  A Party may waive compliance by the other Party with any term or
provision of this Agreement, or any part thereof, provided that the term or
provision, or part thereof, is for the benefit of the waiving Party.  Any waiver
shall be limited to the facts or circumstances giving rise to the noncompliance
and shall not be deemed either a general waiver or modification with respect to
the term or provision, or part thereof, being waived, or as to any other term or
provision of this Agreement, nor shall it be deemed a waiver of compliance with
respect to any other facts or circumstances then or thereafter occurring.

 
15

--------------------------------------------------------------------------------

 

14.            Mediation and Legal Actions.


If a dispute arises out of or related to this Agreement or its breach and if the
dispute cannot be settled through direct discussions, then the Company and the
Executive agree first to endeavor to settle the dispute in an amicable manner by
mediation, under the applicable provisions of Sec. 154.001 et seq. Texas Civil
Practices & Remedies Code, as supplemented by the mediation rules of the
American Arbitration Association, before having recourse to any other proceeding
or forum.  If any Party to this Agreement brings legal action to enforce the
terms of this Agreement against another Party to this Agreement and prevails in
such legal action, the other Party, in addition to the remedy or relief obtained
in such legal action, shall be liable for the expenses incurred by the
successful Party in such legal action, including costs of court and the fees and
expenses of counsel.


15.            Notices.


Any notice given hereunder shall be in writing and shall be deemed given when
delivered personally or by courier, or five days after being mailed, certified
or registered mail, duly addressed to the Party concerned at the address
indicated below or at such other address as such Party may subsequently provide:


 
To the Company:              Lufkin Industries, Inc.

601 South Raguet
Lufkin, Texas 75901
Attn: Secretary


 
To the Executive:              John F. Glick

12 Columbia Ct
Lufkin, TX 75901


16.            Severability.


In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.


17.            Survivorship.


The respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 
16

--------------------------------------------------------------------------------

 

18.            References.


References in this Agreement to the Executive shall be deemed to refer to his
legal representative or, where appropriate, to his beneficiary or beneficiaries
in the event of the Executive’s death or a judicial determination of his
incompetence.


19.            Governing Law.


This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of Texas without reference to the principles of
conflicts of law.


20.            Headings.


The headings of paragraphs contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.


21.            Counterparts.


This Agreement may be executed in one or  more counterparts.


22.            Compliance with Code Section 409A.


This Agreement is intended to comply with the requirements of Section 409A of
the Code and, as a result, this Agreement shall be construed, interpreted and
operated in a manner that will ensure such compliance.  Without limiting the
scope of the preceding provisions of this Section 22, the following provisions
shall apply:


(i)             All references in this Agreement to the termination of
Executive’s employment with Company shall mean and shall be deemed to occur if
and when a termination of employment that constitutes a “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) of the Code and
applicable administrative guidance issued thereunder has occurred.


(ii)            To the extent that Executive is a specified employee, as defined
in Treas. Reg. §1.409A-1(i), and any stock of the Company or of any affiliate is
publicly traded on an established securities market or otherwise, no payment or
benefit that is subject to Section 409A of the Code (including payments and
benefits subject to other provisions of this Section 22) shall be made under
this Agreement on account of the Executive’s separation from service with the
Company within the meaning of Section 409A(a)(2)(A)(i) of the Code, before the
date that is the first day of the month that occurs six months after the date of
Executive’s separation from service (or, if earlier, the date of death of
Executive or any other date permitted under Section 409A of the Code).  The
foregoing delay shall not apply to any payment or benefit hereunder if and to
the extent such payment or benefit constitutes, pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), separation pay payable or to be provided only upon an
involuntary separation from service, does not exceed two times the lesser of the
Executive’s annual Salary at the rate then in effect or the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code in the year in which the Executive has a separation from service,
and is paid no later than the last day of the second year following the year in
which the involuntary separation from service occurs.  In addition, any noncash
benefit to be provided under this Agreement that is described in, and subject to
the delay of, the first sentence of this Section 22(ii), such benefit shall be
made available to the Executive during that six month period, but only upon the
full and timely payment in cash by Executive to the Company of the fair and
arms’ length value of such benefit, which payments shall be reimbursed by the
Company to the Executive after the delay described above and otherwise in
accordance with Section 22(iii).

 
17

--------------------------------------------------------------------------------

 

(iii)           To the extent that any amount or benefit hereunder is includable
in gross income for federal income tax purposes and constitutes or is treated
hereunder as a reimbursement or in-kind benefit received or to be received by
Executive, such reimbursement or in-kind benefit shall be administered
consistent with the following additional requirements as set forth in Treas.
Reg. §1.409A-3(i)(1)(iv):  (1) Executive’s eligibility for or receipt of
benefits or reimbursements in one year will not affect Executive’s eligibility
for or the amount of benefits or reimbursements in any other year, (2) any
reimbursement of eligible expenses will be made on or before the last day of the
year following the year in which the expense was incurred, (3) Executive’s right
to benefits or reimbursement is not subject to liquidation or exchange for
another benefit, and (4) the right to reimbursement of expenses incurred or to
the provision of benefits in kind shall terminate ten (10) years from the
Executive’s termination of employment.


(iv)           To the extent that any payment or benefit to be received by
Executive hereunder is to be offset hereunder, such offset may occur only if it
would not result in an impermissible acceleration under Section 409A of the
Code.


(v)            To the extent that any benefit in kind or coverages to be
provided under this Agreement either cannot be provided without contravening the
requirements of applicable law because the Executive has ceased to be employed
by the Company, or would subject the Executive to additional income taxes under
Section 409A of Code, the Company shall not provide such benefit in kind or
coverage, but shall in lieu thereof pay an amount equal to the Company’s cost
(determined as of the date on which Executive’s coverage terminated) of
providing such benefit for the period such benefit or coverage was otherwise
required under this Agreement, and such amount shall be payable in equal,
periodic installments at the same regular intervals at which Executive’s Salary
would be payable under the normal Company’s payroll practices and procedures
commencing with the first payroll date on or immediately after the Executive’s
benefit in kind or coverage terminates.


(vi)           Each right to benefits in kind over a period of time that would
be treated as a series of installment payments, and/or each right to payments in
respect of such benefits and Section 22(v), shall at all times be treated as a
right to a series of separate payments.

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first written above.



 
LUFKIN INDUSTRIES, INC.
                   
By:
/s/ Douglas V. Smith
 
Name:
Douglas V. Smith
 
Title:
Chairman of the Board
                   
/s/ John F. Glick
 
John F. Glick

 
 
19

--------------------------------------------------------------------------------